Appeal from that part of an order of Supreme Court, Wyoming County (Kloch, Sr., J.), entered May 14, 2002, that granted the cross motion of defendants Wyoming County Community Hospital and County of Wyoming for summary judgment dismissing the complaint against them.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.